In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the Incorporated Village of Sea Cliff which denied petitioner’s application for a variance, the board appeals from a judgment of the Supreme Court, Nassau County, dated February 3, 1978, which "invali*883dated” its action and directed it to grant the variance requested. Judgment reversed, on the law, with costs, determination confirmed, and proceeding dismissed on the merits. The determination of the board of appeals denying the petitioner an area variance has a rational basis and is supported by substantial evidence. Therefore, the determination should have been confirmed (see Matter of Fuhst v Foley, 45 NY2d 441; Matter of Cowan v Kern, 41 NY2d 591). Titone, J. P., Lazer and Cohalan, JJ., concur.